Citation Nr: 1603410	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-26 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

A videoconference hearing was held on October 9, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  No psychiatric disability was present in service or until more than one year thereafter.
 
2.  No stressor supporting a diagnosis of PTSD has been corroborated.
 
3.  No other psychiatric disorder present during the pendency of this claim is related to the Veteran's active service or any incident of active service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).  Letters dated in August 2011, August 2012, January 2014, and February 2014 satisfied the duty to notify provisions.  The August 2011 and August 2012 letters included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

No examination was afforded to the Veteran for his claimed psychiatric disability, to include PTSD.  As indicated below, given the Board's findings that the Veteran did not engage in combat with the enemy and that none of his stressors have been verified, any examination as to whether his PTSD is related to a claimed in-service stressor would have been superfluous because even a finding of nexus would not warrant the grant of service connection.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (specific requirements for establishing PTSD include corroboration of claimed non-combat stressor); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (to warrant an examination, the evidence must establish that there was a disease, injury, or event in service, and the Board is entitled to make a factual finding in this regard).  Additionally, there is no evidence of any psychiatric disability in service, or a psychosis within one year of service, or of any nexus to service apart from the Veteran's claim.  A VA examination in this case was therefore not warranted.

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the claimant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran asserts that his psychiatric disability (currently diagnosed as PTSD and depression) was incurred in service.  The Veteran has specifically asserted, via written correspondence and through his hearing testimony, that he had three stressors during his military service.  First, he claims that another service member held a knife to his throat.  Second, he accidentally jumped in deep water and nearly drowned.  Third, a close friend of his committed suicide in service.  In another statement received in December 2013, the Veteran indicated that there were a few suicides in his unit.  At the hearing, the Veteran testified that it was a racially tense time during his period of service and there were gangs; he reported that he was fearful all the time.  However, he also testified that such environment/cultural climate was common knowledge, and he did not report anything.  He further testified that he has had two failed marriages since service.

There is no evidence in the service treatment or personnel records of psychiatric symptoms or of an indication of a psychiatric disorder.  The service personnel records contain a January 1971 performance review note that states the Veteran was performing well.  A November 1970 eight month interview reflects that the Veteran had no desire to reenlist at that time.  He reported that he had a job waiting for him.  He indicated that he would be losing money by staying in the Army.  He also stated that his personal freedom was being abridged, and he did not like working for a different boss every day.  A July 1971 reenlistment interview notes that the Veteran was a good worker, but he declined to discuss reenlistment and indicated that he would think about it.  The Veteran reported that he was losing money by staying in the Army and that he did not like the normal military details.  A September 1971 reenlistment interview indicates that the Veteran was not planning on staying in the service.  

The post service medical evidence of record includes a May 2011 VA Primary Care Behavioral Health Telephone Consult which reflects that the Veteran reported having been unemployed for the past year and that he was starting to feel more emotional and restless.  

A May 2011 VA treatment record notes that the Veteran and his wife were present.  His main concern was noted to be his finances.  He had lost his house and needed to vacate in 30 days.  It was noted that his mood had been very low, and that he had frequent episodes of crying.  The diagnosis was situational depression.  He was referred for a consult with psychiatry.  

A May 2011 VA initial psychiatry consult indicates that the Veteran was seen for complaints of low mood and poor sleep.  It was noted that he had lost his job four years ago after being terminated for harassment.  Then he got another job which he had lost one year ago for the same reason.  The Veteran and his wife recently lost their house, and they had to be out by the end of June.  Finances were noted to be a major concern.  The Veteran denied any past psychiatric/psychological history and/or treatment.  The Veteran reported that, while he was in the military, he had a knife put to his throat by a guy looking to buy drugs.  This was noted to be a very terrifying event for the Veteran.  The impression was major depressive disorder.  

An August 2011 private treatment record from Hillcrest Family Services reflects the Veteran's statement that he has had his depression for about two years.  He also reported flashbacks and nightmares, and he indicated that he had a diagnosis of PTSD.  

VA treatment records dated in November 2012 and July 2013 note a diagnosis of PTSD and major depressive disorder.  

A January 2013 private treatment record notes that the Veteran had a diagnosis of PTSD related to traumatic incidents during service, such as racial tensions, rampant drug use, violent behavior, being threatened with a knife, learning of acquaintances suicides, and nearly drowning.  

Associated with disability records obtained from the Social Security Administration  (SSA) is the report of a disability determination evaluation which reflects the Veteran's contention that his PTSD depression began in April 2010.  

The Board notes that the record contains a diagnosis of PTSD based on the Veteran's specific claimed stressor or stressors.  However, despite such diagnosis of PTSD based on a claimed in-service stressor, the Veteran's claim must be denied because none of his claimed stressors are combat-related and none of these claimed stressors has been verified.

Initially, the Veteran's claimed stressors do not fall within the definition of combat with the enemy, in that the Veteran did not participate in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Because the Veteran was not engaged in combat with the enemy, credible supporting evidence of the stressor event is necessary in order to grant service connection, and the appellant's lay statements alone cannot, as a matter of law, establish the occurrence of the stressor.  See Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. 163.  The Board has reviewed all of the evidence of record and finds that there is no credible evidence corroborating or supporting that the Veteran's reported in-service stressor events occurred.

Regarding the assault and near drowning stressors, there is no indication in the Veteran personnel file that he was threatened with a knife, that he sought help after a friend committed suicide, or that he almost drowned.  In this regard, there is no other relevant evidence of any in-service assault from law enforcement authorities, mental health counseling centers, hospitals, or physicians; or statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Additionally, the Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's statements regarding his claimed in-service assault stressors are inconsistent when compared to the other evidence of record, to include his post-service treatment records over the years.  In this regard, the record tends to show that the Veteran's depression is situationally related to post-service stressors, and that the Veteran reported it began decades after service.  The Board finds the VA treatment records which reflect current situational stressors and do not reflect anything about in-service stressors to be more probative than the Veteran's statements made later as to his having been the victim of an assault during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Additionally the Veteran has not consistently reported all three stressors.  In sum, the Board finds that the evidence does not support the Veteran's contentions that he was assaulted during service and finds that there was no in-service manifestation of a psychiatric condition, including any symptoms of a psychiatric condition.  Notably, the service personnel records do not show any deterioration in performance or any other indicators of the aftermath of an assault or other inservice stressor. 

The other reported stressor, the suicides of fellow soldiers in the Veteran's unit, while not incredible in nature, is lacking in any specific names to make verification possible.  The Veteran was specifically requested to provide names of the deceased and has not responded with any names.  See VA Adjudication Manual, M21, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (requiring specific information from a veteran in order to attempt verification); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  Additionally, development efforts to corroborate this stressor have failed because there was not sufficient evidence to verify the stressor.  In other words, there is no supporting evidence that the claimed in-service stressors actually occurred. 

The earliest evidence of complaints of symptoms of a psychiatric disability was in 2011, and the Veteran reported that he had been depressed for about two years, and he did not mention any in-service stressors.  Instead, the Veteran reported that his depression was situationally related to his employment and financial situation.  While there is a diagnosis of depression and a diagnosis of PTSD, the evidence does not show a diagnosis of such until years beyond discharge.  There is no competent medical evidence of record showing that he had any psychiatric symptoms during service or evidence of a psychosis within the presumptive period.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309. 
The Board acknowledges the Veteran's assertions that he has a psychiatric disability to include PTSD that is related to service.  As a lay person, however, he is not competent to diagnose any such disability, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran has submitted a diagnosis of PTSD in the context of private reports, this diagnosis must be connected to a verified in-service traumatic event for service connection.  There has been no such verification of a stressor in this case, and his report of stressors and symptomatology has proven unreliable.  As the Veteran's claim is not substantiated by supporting evidence that a claimed in-service stressor occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied.  Moreover, there is also no probative medical opinion that the Veteran's depression or any other psychiatric disability is related to service or any incidence of service, and the Veteran has not alleged (and the medical evidence does not show) that the Veteran has had ongoing symptoms of depression or any psychiatric disability since service. 

Thus, considering all of the information of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder.  In reaching the conclusions with respect to all issues, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric disability to include PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


